Citation Nr: 1518176	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disorder has been received.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim for service connection for a low back disorder on the basis that new and material evidence had not been received.  A notice of disagreement was filed in August 2008.  In a subsequent January 2012 rating decision, the RO reopened the Veteran's claim, but denied it on the merits.

The Board notes that, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At such time, the Veteran submitted additional evidence and waived initial consideration of the Agency of Original Jurisdiction (AOJ) of such newly submitted evidence.  38 C.F.R. § 20.1304(c)(2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  In September 2007, the RO denied the Veteran's petition to reopen a claim for service connection for a low back disorder; the Veteran did not appeal this decision.

2.  Additional evidence associated with the claims file since the September 2007 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

3.  Resolving any reasonable doubt in his favor, the competent evidence indicates that the Veteran's low back disorder is related to service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision in which the RO declined to reopen the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the September 2007 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder have been met, effective July 27, 2009.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §  3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, with regard to the issues herein decided, the Board is granting the full benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence

The Veteran seeks to establish service connection for a low back disorder.  This claim is subject to a prior final denial.  As was mentioned in the introduction, the Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board notes that, regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 268 F.3d 1366, 1369 (Fed. Cir. 2001).

The record reflects that, in September 2007, the AOJ denied the Veteran's petition to reopen a claim for service connection for a low back disorder.  The evidence of record at that time included the Veteran's service treatment records, VA treatment records, and the Veteran's statements.  The basis for the denial of the petition to reopen the claim for service connection for a low back disorder was that the Veteran did not submit any information that established a nexus between his low back disorder and his military service.  

Although notified of the denial in September 2007, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the September 2007 rating decision is final and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  Accordingly, the Board must determine whether new and material evidence has been presented since that decision sufficient to warrant the reopening of the Veteran's claim.

"New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Board notes that two rating decisions were issued after the September 2007 final rating decision denying the Veteran's request to reopen; however, none of these rating decisions became final.  On July 27, 2009, the RO received the Veteran's petition to reopen his claim for service connection for a low back disorder.  In connection with the claim to reopen, evidence added to the record included the Veteran's lay statements discussing his in-service injuries, and on-going VA treatment records. In a June 2010 rating decision, the AOJ found that the Veteran did not submit new and material evidence and denied the petition.  In April 2011, the Veteran submitted a letter in which he stated that he wanted to file a new claim for service connection for a low back disorder.  Accompanying this letter was a detailed March 2011 statement from the Veteran's private chiropractor stating that, in his medical opinion, the Veteran's back disorder was related to his military service.

In January 2012, the AOJ issued another rating decision finding that the letter from the Veteran's chiropractor was new and material, and reopened the Veteran's claim.  However, the AOJ then denied the Veteran's claim for service connection on the merits.  In this regard, the Board notes that, although the AOJ treated the Veteran's April 2011 statement and evidence submitted as a claim to reopen, under 38 C.F.R. § 3.156(b), because new and material evidence was received within one year from the June 2010 rating decision, the evidence submitted is considered to have been filed in connection with the Veteran's July 2009 claim to reopen and the June 2010 rating decision never became final.

With regard to the March 2011 letter from the Veteran's private chiropractor, the Board finds that, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder, namely a nexus between the current low back disorder and his military service.  Thus, the Board finds that the evidence submitted is both new and material, and that the Veteran's claim is reopened.

III.  Service Connection for Low Back Disorder

The Veteran alleges that his current low back disorder order is related to his military service.  Specifically, during his January 2015 hearing, the Veteran stated that he injured his back in service when he and three other soldiers were carrying a tent.  See January 2015 Hearing Transcript at 4.  When one of the soldiers slipped and dropped his end of the tent, the Veteran injured his back trying to hold on.  Id.  The Veteran also stated that, while unloading soda and beer from a truck, his back went out and he was dragged to the side.  Id. at 5.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In connection with his claim, the Veteran submitted statements from a fellow soldier purporting to have witnessed both incidents described during the Veteran's hearing.  In addition, the Veteran's service treatment records show a number of complaints of low back pain during service.  For example, in November 1977, the Veteran complained of low back pain that increased with motion.  The Veteran described the pain as radiating.  No formal diagnosis was offered, and the Veteran was told to apply heat to his back.  In June 1978, the Veteran again complained of low back pain.  The examiner noted low back pain, midline pain, and some paraspinous involvement.  No trauma was noted, only heavy physical training.  The Veteran was diagnosed with a strain.  Finally, a treatment note from March 1980 also documents the Veteran's complaint of a back problem after lifting heavy weights the previous day.  The examiner noted a full range of motion, no spasm, no tenderness, and normal gait.  No formal diagnosis was provided, and the Veteran was instructed to apply heat to the area and told not to engage in heaving lift for five days.

The Veteran's post-service treatment records show multiple complaints over the years of lower back pain.  For example, in September 1990, the Veteran complained of back pain that was radiating to his shoulder blades.  He described the pain as dull and constant.  Following an examination, the Veteran was diagnosed with musculoskeletal pain.

A VA treatment record from April 1999 shows the Veteran complaining of low back pain while squatting or bending.  The Veteran was diagnosed with a low back strain.  Following an X-ray, a radiologist noted a predominately sclerotic lesion in the right iliac wing of the Veteran's lumbar spine.  A follow-up note stated that the Veteran's pain started after squatting down to install an electrical box.  The examiner noted a normal sensory examination, normal strength testing, normal reflexes and trace in the knees and ankles, and tenderness in the L5-S1 facet.  After reviewing the Veteran's X-rays, the examiner reiterated the diagnosis of a lumbar strain.

In September 2001, after complaining of low back pain, the Veteran underwent physician therapy, and completed an Initial Back Evaluation.  The Veteran stated that his low back problems began while he was in service.  Specifically, the Veteran described the in-service incident when he was unloading the truck of beer and soda when his back gave out on him.  The Board notes that the Initial Back Evaluation lists 1989 as the date of the injury.  Although the Veteran was not in service at that time, considering the Veteran's description of the in-service incident during the evaluation, the date provided was likely a typographical error.  During the evaluation, the Veteran stated that, although his low back problems began in service, his condition worsened in 2000.

A VA treatment note from June 2007 noted the Veteran's complaint of low back pain without radiation.  The treatment note listed 1979 as the date of onset, and it also discussed the results of a June 2006 MRI which showed degenerative joint disease and degenerative disc disease at L5-S1 with slight bilateral neural foraminal narrowing.  The injury history was noted as "doing lifting work in the military."  Physician Medicine Rehab Consult, June 2007.

In connection with his claim, in December 2011, the Veteran was afforded a VA examination that addressed the nature and etiology of his low back condition.  After reviewing the Veteran's claims file and conducting an in-person examination, the examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine.  During the examination, the Veteran reiterated his description of the in-service incident when his back gave out while unloading a truck.  The Veteran stated that his pain was constant when standing or sitting, and that he sometimes felt numbness in the lateral aspect of his lower extremities.  

The examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that the Veteran's service treatment records contained only one reference to low back pain; he also referenced a Report of Medical History from November 1985 when the Veteran indicated that he did not have any back problems.  Alternatively, the examiner opined that the Veteran's back condition was more likely secondary to aging, musculoskeletal deconditioning, and a genetic predisposition to developing an arthritic spine.  The examiner further stated it was unlikely that the single incident of lower back pain after lifting would result in a degenerative condition later.

With regard to the VA examiner's opinion, while the examiner indicated a complete review of the Veteran's claim file, the examiner stated that the Veteran's service treatment records contained only one mention of low back pain.  However, as noted above, the Veteran's service treatment records contain at least three complaints of low back pain.  In addition, the credible lay statements of record from the Veteran and the fellow soldier discuss two incidents in service wherein the Veteran injured his back.  Thus, the opinion appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Furthermore, although the examiner stated that the Veteran's condition was more likely due to aging, the examiner did not provide a clear rationale for this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, the Board affords little, if any, probative weight to this opinion.

In support of his claim, the Veteran submitted a March 2011 letter from his private chiropractor.  The Veteran was diagnosed with non-allopathic lesions of the cervical, thoracic, and lumbar regions.  The chiropractor also noted Cervicalgia, pain in both the thoracic spine and lumbago, degeneration of the cervical intervertebral disc, and degeneration of the lumbar/lumbosacral intervertebral disc, stating that the degenerative changes at C4-5 and L5-S1 were significant.  The chiropractor then discussed the Veteran's in-service incident, specifically when the Veteran injured his back unloading cases of beer and soda from a truck.  The chiropractor opined, "Given that the pain and other symptoms had the initial onset with the related incident in 1979, and the fact that pain has existed ever since, it is my opinion that the 1979 incident caused your back injury."  Letter from Fairfield Chiropractic, March 2011.  The chiropractor further opined, "Looking at the progression of the disc degeneration at L5S1, it looks as if the injury which precipitated the degeneration process happened approximately 30 years ago."  Id.

With regard to this private opinion, the Board finds that it is the most probative opinion of record.  The private physician relied on the Veteran's lay statements concerning an in-service injury, which are corroborated by the Veteran's service treatment records, as well as the lay statement provided by a fellow soldier who served with the Veteran.  In addition, the chiropractor offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  Consequently, the Board assigns great probative value to the March 2011 private opinion and finds that this is the most probative medical opinion of record.

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report his own symptoms (which he perceives as associated with his low back condition).  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds that the medical history provided by the Veteran is credible, as it has generally been consistent; it is consistent with the other evidence record, including other lay accounts of the in-service injury; and it is not contradicted by any inconsistencies that call into question the Veteran's credibility.

After careful review of the record and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds that the evidence for and against the claim is at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for a low back disorder is warranted.

ORDER

Service connection for a low back disorder is granted, effective July 27, 2009.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


